





Exhibit 10.4


2019 ACCO BRANDS CORPORATION INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT, including the Participant Covenants
set forth in Exhibit A hereto (“Participant Covenants”), (collectively, the
“Agreement”) is made and entered into and effective [_________] (the “Grant
Date”) by and between ACCO Brands Corporation, a Delaware corporation
(collectively with all Subsidiaries, the “Company”) and [______________]
(“Participant”).
WHEREAS, the Company desires to grant to the Participant an Award of Restricted
Stock Units under the 2019 ACCO Brands Corporation Incentive Plan (the “Plan”)
as set forth in this Agreement.
NOW THEREFORE, the Company and the Participant agree as follows:
1.Plan Governs; Capitalized Terms. This Agreement is made pursuant to the Plan,
and the terms of the Plan are incorporated into this Agreement, except as
otherwise specifically stated herein. Capitalized terms used in this Agreement
that are not defined in this Agreement shall have the meanings as used or
defined in the Plan. References in this Agreement to any specific Plan provision
shall not be construed as limiting the applicability of any other Plan
provision. To the extent any terms and conditions herein conflict with the terms
and conditions of the Plan, the terms and conditions of the Plan shall control
except to the extent the Plan provides that the Agreement may vary the terms of
the Plan.
2.    Award of Restricted Stock Units. The Company hereby grants to the
Participant on the Grant Date an Award of [_______] Restricted Stock Units. Each
Restricted Stock Unit constitutes an unfunded and unsecured promise of the
Company to deliver (or cause to be delivered) to the Participant one (1) Share
upon vesting in accordance with Section 3 and settlement in accordance with
Section 4. The Company shall hold the Restricted Stock Units in book-entry form.
The Participant shall have no direct or secured claim in any specific assets of
the Company or the Shares that may become issuable to the Participant under
Section 4, and shall have the status of a general unsecured creditor of the
Company. THIS AWARD IS CONDITIONED ON THE PARTICIPANT SIGNING THIS AGREEMENT VIA
E-SIGNATURE (AS DESCRIBED AT THE END OF THIS AGREEMENT) WITHIN 45 DAYS OF THE
GRANT DATE, WHICH THE PARTICIPANT ACCEPTS UPON HIS OR HER ELECTRONIC EXECUTION
OF THIS AGREEMENT AS DESCRIBED BELOW, AND IS SUBJECT TO ALL TERMS, CONDITIONS
AND PROVISIONS OF THE PLAN AND THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
THE PARTICIPANT COVENANTS SET FORTH ON EXHIBIT A HERETO THAT APPLY DURING THE
PARTICIPANT’S EMPLOYMENT AND FOLLOWING A TERMINATION OF THE PARTICIPANT’S
EMPLOYMENT FOR ANY REASON.


56276266v.5

--------------------------------------------------------------------------------




3.    Vesting.
(a)    Generally. Except as otherwise provided in this Section 3, the Restricted
Stock Units shall vest on [____________] (the “Vesting Date”), provided that the
Participant has been continuously employed by the Company from the Grant Date
through the Vesting Date.
(b)    Death; Disability. In the event that the Participant’s employment with
the Company, Affiliate and/or any Subsidiary terminates due to the Participant’s
death or Disability before the Vesting Date, to the extent any Restricted Stock
Units are not then vested, all Restricted Stock Units shall immediately become
fully vested on the date of such termination and any restrictions shall lapse.
(c)    Retirement. In the event that the Participant’s employment with the
Company, Affiliate and/or any Subsidiary terminates due to the Participant’s
Retirement after the first anniversary of the Grant Date and before the Vesting
Date, to the extent any Restricted Stock Units are not then vested, the
Restricted Stock Units shall continue to vest and become vested in accordance
with Section 3(a) of this Agreement (as if the termination of employment had not
occurred). If the Participant dies or incurs a Disability before the Restricted
Stock Units are fully vested, Section 3(b) shall apply as if the Participant had
been employed on the date of death or Disability. For this purpose, whether a
retired Participant has incurred a Disability will be determined by the
Committee on a uniform basis employing criteria consistent with Section
2(q)(ii)(C) of the Plan.
(d)    Involuntary Termination. In the event that the Participant’s employment
with the Company, Affiliate and/or any Subsidiary terminates during the six
month period preceding the Vesting Date but after the first anniversary of the
Grant Date due to an Involuntary Termination by the Participant, a number of
Restricted Stock Units shall become vested (rounded up to the next whole number
of Shares) equal to the fraction the numerator of which is the number of days
that the Participant was continuously employed from the Grant Date through the
date of such Involuntary Termination and the denominator of which is the number
of days from the Grant Date through the Vesting Date.
(e)    Change in Control.
(i)    Article 17 of the Plan Governs. The provisions of Article 17 of the Plan
shall apply in the event of a Change in Control.
(ii)    24 Months After Change in Control. Any termination of the Participant’s
employment occurring more than 24 months after a Change in Control shall be
governed by the provisions of Section 3 of this Agreement other than
Section 3(e)(i).
(f)    Divestiture. In the event that the Participant’s employment with the
Company, Affiliate and/or any Subsidiary ceases upon the occurrence of a
Divestiture after the first anniversary of the Grant Date and before the Vesting
Date, a number of Restricted Stock Units shall become vested (rounded up to the
next whole number of Shares) equal to the fraction the numerator of which is the
number of days that the Participant was continuously employed


2
56276266v.5

--------------------------------------------------------------------------------




from the Grant Date through the date of the Divestiture and the denominator of
which is the number of days from the Grant Date through the Vesting Date.
(g)    Other Terminations. Except as otherwise provided under this Section 3 or
under Section 11.2(b) of the Plan, in the event that the Participant’s
employment with the Company, Affiliate and/or any Subsidiary terminates for any
reason prior to the Vesting Date, any unvested Restricted Stock Units shall be
immediately forfeited, automatically cancelled and terminated.
4.    Settlement.
(a)    Payment in Shares or Cash. The Company (or its successor) in its
discretion shall settle the vested Restricted Stock Units either by (1) paying
to the Participant directly in cash the Fair Market Value of all or a portion
the Restricted Stock Units becoming vested pursuant to Section 3, or (2) causing
its transfer agent for Shares to register Shares in book-entry form in the name
of the Participant (or, in the discretion of the Committee, issue to the
Participant a stock certificate) representing a number of Shares equal to all or
a portion of the number of Restricted Stock Units becoming vested pursuant to
Section 3:
(i)    General. As soon as may be practicable after the Vesting Date, but not
later than March 15th of the taxable year of the Company following the Vesting
Date in the case of vesting under Sections 3(a) or 3(c);
(ii)    Death; Disability; Divestiture . Within 60 days (and during the taxable
year designated by the Committee in its sole discretion, as may apply) following
the Participant’s death, termination of employment due to Disability, or
termination of employment due to a Divestiture;
(iii)    Post-Change in Control Separation. Within 60 days following the
Participant’s Involuntary Termination (not due to Disability) or a Resignation
for Good Reason by the Participant as either may apply under Section 17(b) of
the Plan; or
(iv)    Change in Control. On the date of the Change in Control as may apply
under Section 17(b)(iii) of the Plan.
(v)    Special Conditions. The above provisions of this Section 4(a) to the
contrary notwithstanding:
(1)    Separation While Retirement Eligible. Any Separation from Service (other
than due to death) at a time when the Participant was Retirement-eligible shall
be treated as a Separation from Service due to Retirement.
(2)    Non-Section 409A Change in Control; Termination Not a Separation from
Service. In the event that a Change in Control does not satisfy Treasury
Regulation Section 1.409A-3(i)(5), or the Participant’s employment


3
56276266v.5

--------------------------------------------------------------------------------




termination due to an Involuntary Termination or a Divestiture is not a
“separation from service” as defined by Section 409A, the issuance of Shares
shall be postponed until the earliest to occur of (A) a Treasury Regulation
Section 1.409A-3(i)(5) event, (B) the Participant’s “separation from service” as
defined by Section 409A, or (C) the date for settlement under Section 4(a)(i).
(b)     Withholding Taxes. Unless otherwise determined by the Committee at any
time prior to settlement, at the time that Shares are issued to the Participant,
or any earlier such time in which income or employment taxes may become due and
payable, the Company may satisfy the minimum statutory Federal, state and local
withholding tax obligation (including the FICA and Medicare tax obligation)
required by law with respect to the distribution of Shares (or other taxable
event) by withholding from Shares issuable to the Participant hereunder such
number of Shares having an aggregate Fair Market Value equal to the amount of
such required withholding. In lieu of Share withholding, the Participant may
satisfy such obligation by tendering payment of cash to the Company of such
required withholding amount.
5.    No Transfer or Assignment of Restricted Stock Units; Restrictions on Sale.
Except as otherwise provided in this Agreement, the Restricted Stock Units and
the rights and privileges conferred thereby shall not be sold, pledged or
otherwise transferred (whether by operation of law or otherwise) and shall not
be subject to sale under execution, attachment, levy or similar process until
the Shares represented by the Restricted Stock Units are delivered to the
Participant or his designated representative. The Participant shall not sell any
Shares, after issuance pursuant to Section 4, at any time when applicable laws
or Company policies prohibit a sale. This restriction shall apply as long as the
Participant is an employee of the Company.
6.    Securities Laws. No Shares shall be issued if the issuance would violate:
(a)    Any applicable state securities law;
(b)    Any applicable registration or other requirements under the Securities
Act of 1933, as amended (the “Act”), the Exchange Act, as amended, or the
listing requirements of the NYSE; or
(c)    Any applicable legal requirements of any governmental authority.
7.    Participant Covenants; Forfeiture. In consideration of this Award, the
Participant agrees to the covenants, the Company’s remedies for a breach
thereof, and other provisions set forth in the Participant Covenants, attached
hereto, incorporated into, and being a part of this Agreement. The provisions of
Section 3 to the contrary notwithstanding, in addition to any other remedy set
forth in SECTION 7 of the Participant Covenants in Exhibit A, the Participant’s
Restricted Stock Units, whether or not then vested, shall be immediately
forfeited and cancelled in the event of the Participant’s breach of any covenant
set forth in SECTIONS 3, 4.1 or 4.2 of Exhibit A.
8.    Miscellaneous Provisions.


4
56276266v.5

--------------------------------------------------------------------------------




(a)    Clawback. The Restricted Stock Units, any Shares or cash paid to the
Participant, and the proceeds of the sale of any such Shares, shall be subject
to any compensation deduction, cancellation, clawback or recoupment policies
that are approved by the Board of Directors or by the Committee (whether
approved prior to, on or after the grant of the Restricted Stock Units) as such
policies may be applicable to a covered employee from time to time, or as may be
required to be made pursuant to any applicable currently effective or
subsequently adopted law, government regulation or stock exchange listing
requirement or any policy adopted by the Company or a subsidiary or affiliate of
the Company pursuant to any such law, government regulation or stock exchange
listing requirement which provides for such deduction, cancellation, clawback or
recovery. Without limiting the generality of the foregoing, such policies may
require the cancellation of an award to a Participant, or may require a
Participant to repay amounts previously received by him or her pursuant to an
award, in the event that either the Participant breaches any post-employment
restrictive covenants or obligation, or if it is determined after termination of
employment that the Participant could have been terminated for Cause, and may
also provide for any amounts payable under an award to be offset by any amounts
previously paid to the Participant under any incentive plan that are required to
be repaid pursuant to any such deduction, cancellation, clawback or recoupment
policies. To the maximum extent permitted by applicable law, the Participant
consents to any such offset, deduction, cancellation, clawback or recoupment.
(b)    No Fractional Shares. Pursuant to Section 21.14 of the Plan, to the
extent any fractional Share would otherwise be issuable to the Participant, the
Participant shall be paid cash or a cash equivalent equal to the Fair Market
Value of such fractional Share.
(c)    Rights as a Stockholder. Neither the Participant nor the Participant’s
representative shall have any rights as a stockholder with respect to any Shares
underlying the Restricted Stock Units until the date that the Company delivers
such Shares to the Participant or the Participant’s representative.
(d)    Dividend Equivalents. As of each dividend date with respect to Shares, an
unvested dividend equivalent shall be awarded to the Participant in the dollar
amount equal to the amount of the dividend that would have been paid on the
number of Shares equal to the number of Restricted Stock Units held by the
Participant as of the close of business on the record date for such dividend.
Such dividend equivalent amount shall be converted into a number of Restricted
Stock Units equal to the number of whole and fractional Shares that could have
been purchased at the Fair Market Value on the dividend payment date with such
dollar amount. In the case of any dividend declared on Shares which is payable
in Shares, the Participant shall be awarded an unvested dividend equivalent of
an additional number of Restricted Stock Units equal to the product of (i) the
number of his Restricted Stock Units then held on the related dividend record
date multiplied by the (ii) the number of Shares (including any fraction
thereof) distributable as a dividend on a Share. All such dividend equivalents
credited to the Participant shall be added to and in all respects thereafter be
treated as additional Restricted Stock Units under this Agreement and shall only
be paid to the extent the Restricted Stock Units to which the dividend
equivalents relates vests.


5
56276266v.5

--------------------------------------------------------------------------------




(e)    No Retention Rights. Nothing in this Agreement shall confer upon the
Participant any right to continue in the employment or service of the Company
for any period of time or interfere with or otherwise restrict in any way the
rights of the Company or of the Participant, which rights are hereby expressly
reserved by each, to terminate his or her employment or service at any time and
for any reason, with or without Cause.
(f)    Notices. Any notice required or permitted by the terms of this Agreement
shall be given in writing and shall be deemed effective upon personal delivery,
upon deposit with the United States Postal Service, by registered or certified
mail, with postage and fees prepaid or upon deposit with a reputable overnight
courier. Notice shall be addressed to the Company, Attention: General Counsel,
at its principal executive office and to the Participant at the address that he
or she most recently provided to the Company. To the extent provided by the
Committee, notice may also be given by e-mail or other electronic means.
(g)    Entire Agreement; Amendment; Waiver. This Agreement constitutes the
entire agreement between the parties hereto with regard to the subject matter
hereof. This Agreement supersedes any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof; provided, if the Participant is bound by
any restrictive covenant contained in a previously-executed agreement with the
Company, such restrictions shall be read together with the Participant Covenants
to provide the Company with the greatest amount of protection, and to impose on
the Participant the greatest amount of restriction, allowed by law. No
alteration or modification of this Agreement shall be valid except by a
subsequent written instrument executed by the parties hereto; provided that for
the Company, the written instrument must be signed by a Senior Vice President or
above of ACCO Brands Corporation. No provision of this Agreement may be waived
except by a writing executed and delivered by the party sought to be charged.
Any such written waiver shall be effective only with respect to the event or
circumstance described therein and not with respect to any other event or
circumstance, unless such waiver expressly provides to the contrary.
(h)    Choice of Law; Venue; Jury Trial Waiver. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware, as such
laws are applied to contracts entered into and performed in such State, without
giving effect to the choice of law provisions thereof. The Company and the
Participant stipulate and consent to personal jurisdiction and proper venue in
the state or federal courts of Cook County, Illinois and waive each such party’s
right to objection to an Illinois court’s jurisdiction and venue. The
Participant and the Company hereby waive their right to jury trial on any legal
dispute arising from or relating to this Agreement, and consent to the
submission of all issues of fact and law arising from this Agreement to the
judge of a court of competent jurisdiction as otherwise provided for above.
(i)    Successors.
(i)    Limitation on Assignment. This Agreement is personal to the Participant
and, except as otherwise provided in Section 5 above, shall not be assignable by
the Participant otherwise than by will or the laws of descent and distribution,
without


6
56276266v.5

--------------------------------------------------------------------------------




the written consent of the Company executed by a Senior Vice President or above
of ACCO Brands Corporation. This Agreement shall inure to the benefit of and be
enforceable by the Participant’s legal representatives.
(ii)    Company and Successors. This Agreement shall inure to the benefit of and
be binding upon the Company and its successors.
(j)    Severability. If any provision of this Agreement for any reason shall be
found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion thereof eliminated; provided, however, if any
provision of Exhibit A is found to be unenforceable, the entire Agreement will
be null and void.
(k)    Section 409A. Anything in this Agreement to the contrary notwithstanding:
(i)    General. This Agreement shall be interpreted so as to comply with or
satisfy an exemption from Section 409A. The Committee may in good faith make the
minimum modifications to this Agreement as it may deem appropriate to comply
with Section 409A while to the maximum extent reasonably possible maintaining
the original intent and economic benefit to the Participant and the Company of
the applicable provision.
(ii)    Specified Employees. To the extent required by Section 409A(a)(2)(B)(i),
settlement of Restricted Stock Units to the Participant who is a “specified
employee” that is due upon the Participant’s “separation from service” as
defined by Section 409A shall be delayed and paid in a lump sum within seven (7)
days (and the Company shall have sole discretion to determine the taxable year
in which it is paid) after the earlier of the date that is six (6) months after
the date of such “separation from service” as defined by Section 409A or the
date of the Participant’s death after such “separation from service” as defined
by Section 409A. For such purposes, whether the Participant is a “specified
employee” shall be determined in accordance with the default provisions of
Treasury Regulation Section 1.409A-1(i), with the “identification date” to be
December 31 and the “effective date” to be the April 1 following the
identification date (as such terms are used under such regulation).
(l)    Headings; Interpretation. The headings, captions and arrangements
utilized in this Agreement shall not be construed to limit or modify the terms
or meaning of this Agreement. Wherever from the context it appears appropriate,
each term stated in either the singular or plural shall include the singular and
the plural, and pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, the feminine and the neuter.


7
56276266v.5

--------------------------------------------------------------------------------




By opening this Agreement and clicking the “Accept” button on the “Grant
Acceptance: View/Accept Grant” screen (the Participant’s e-signature, the legal
equivalent of his/her handwritten/wet signature), the Participant:
(1)
Acknowledges that he or she is the authorized recipient of this Agreement and
that he or she has properly accessed the E*Trade online system by use of the
username and password created by the Participant;

(2)
Acknowledges that he or she has read and understands the 2019 ACCO Brands
Corporation Incentive Plan Restricted Stock Unit Award Agreement in its
entirety, including Exhibit A, and has also read and understands the 2019 ACCO
Brands Corporation Incentive Plan, which he or she understands will control in
the event of any discrepancy between the Agreement and the Plan; and

(3)
Accepts and agrees to the terms and conditions of the 2019 ACCO Brands
Corporation Incentive Plan Restricted Stock Unit Award Agreement in its
entirety, including Exhibit A, and the 2019 ACCO Brands Corporation Incentive
Plan.

[Signature page follows]


8
56276266v.5

--------------------------------------------------------------------------------






ACCO Brands Corporation
PARTICIPANT




Name:


[Name]







9
56276266v.5

--------------------------------------------------------------------------------






EXHIBIT A
Participant Covenants
Section 1 Position of Special Trust and Confidence.
1.1    The Company is placing Participant in a special position of trust and
confidence. As a result of this Agreement and Participant’s position with the
Company, Participant will receive Confidential Information (defined below)
related to Participant’s position, authorization to communicate and develop
goodwill with Company customers, and/or specialized training related to the
Company’s business. Participant agrees to use these advantages of employment to
further the business of the Company and not to knowingly cause harm to the
business of the Company. The Company’s agreement to provide Participant with
these benefits, and the Award hereunder, gives rise to an interest in reasonable
restrictions on Participant’s competitive and post-employment conduct.     
1.2    Participant shall dedicate Participant’s full working time and efforts to
the business of the Company and shall not undertake or prepare to undertake any
conflicting business activities while employed with the Company. These duties
supplement and do not replace or diminish the common law duties Participant
would ordinarily have to the Company as the employer.
SECTION 2     Consideration. In exchange for Participant’s promises and
obligations herein, the Company is granting Participant the Award hereunder. The
Company also agrees to provide Participant with portions of its Confidential
Information, authorization to communicate and develop goodwill with the Company
customers, and/or specialized training related to the Company’s business.
Participant understands and agrees that the foregoing promises and benefits have
material value and benefit to the Company, above and beyond any continuation of
Company employment, and that Participant would not be entitled to such
consideration or access to Confidential Information unless Participant signs and
agrees to be bound by this Exhibit A. The Company agrees to provide Participant
the consideration described in this SECTION 2 only in exchange for Participant’s
compliance with all the terms of this Exhibit A.
SECTION 3     Confidentiality and Business Interests.
3.1    Participant agrees to keep secret and confidential and neither use nor
disclose, by any means, either during or after a termination of Participant’s
employment for any reason, any Confidential Information except as provided below
or required in Participant’s employment with, or authorized in writing by, the
Company. Participant agrees to keep confidential and not disclose or use, either
during or after a termination of Participant’s employment for any reason, any
confidential information or trade secrets of others which Participant receives
during the course of Participant’s employment with the Company for so long as
and to the same extent as the Company is obligated to retain such information or
trade secrets in confidence.


10
56276266v.5

--------------------------------------------------------------------------------




3.2    The obligations under this SECTION 3 shall not apply to Confidential
Information to the extent that it: (a) is or subsequently becomes publicly known
through lawful means; (b) was known to Participant prior to disclosure to
Participant by or on behalf of the Company; or (c) is received by Participant in
good faith from a third party (not an Affiliate) which has no obligation of
confidentiality to the Company with respect thereto. The Company’s confidential
exchange of Confidential Information with a third party for business purposes
shall not remove it from protection under this Exhibit A.
3.3    If disclosure of Confidential Information is compelled by law,
Participant shall give the Company as much written notice as possible under the
circumstances, shall refrain from use or disclosure for as long as the law
allows, and shall cooperate with the Company to protect such information,
including taking every reasonable step necessary to protect against unnecessary
disclosure.
3.4    Participant agrees not to disclose to the Company nor to utilize in
Participant’s work for the Company any confidential information or trade secrets
of others known to Participant and obtained prior to Participant’s employment by
the Company (including prior employers).
3.5    Participant shall deliver to the Company promptly upon the end of
Participant’s employment, or upon written request by the Company, all written
and other materials which constitute or contain Confidential Information or
which are the property of the Company (regardless of media), and shall not
remove, erase, destroy, impede the Company’s access to, or take any such written
and other materials. Participant shall preserve records on the Company
customers, prospects, vendors, suppliers, and other business relationships, and
shall not knowingly use these records to harm the Company’s business interests.
Upon termination of Participant’s employment, Participant shall immediately
return all such records, and any copies (tangible and intangible) to the
Company. The Company is only authorizing Participant to access and use the
Company’s computers, email, or related computer systems to pursue matters that
are consistent with the Company’s business interests. Access or use of such
systems to pursue personal business interests apart from the Company, to compete
or to prepare to compete, or to otherwise knowingly undermine the Company’s
interests (such as, by way of example, removing, erasing, impeding the Company’s
access to, or destroying its records or programs) is strictly prohibited and
outside the scope of Participant’s authorized use of the Company’s systems.
3.6    In accordance with 18 U.S.C. § 1833(b), nothing in this Exhibit A,
including the duties, obligations and restrictions identified in Sections 3.1,
3.3, 3.4 and/or 3.5 of this Exhibit A, shall prevent Participant from disclosing
information, including Confidential Information, to a Federal, State, or local
government official, either directly or indirectly, or to an attorney, when the
purpose of disclosing the Confidential Information is the reporting or
investigation of a suspected violation of the law; nor shall this Attachment,
including the duties, obligations and restrictions identified in Sections 3.1,
3.3, 3.4 and/or 3.5 of this Exhibit A, prevent Participant from disclosing
Confidential Information in a complaint (made under seal) where such disclosure
is made in the context of whistleblowing.


11
56276266v.5

--------------------------------------------------------------------------------




SECTION 4     Non-Interference Covenants. Participant agrees that the following
covenants are (a) ancillary to the other enforceable agreements contained in
this Exhibit A, b) in exchange for receiving and using Confidential Information
and (c) reasonable and necessary to protect the Company’s legitimate business
interests in, among other things, protecting its Confidential Information,
customer relationships and/or employee relationships.
4.1    Restriction on Interfering with Employee Relationships. Participant
agrees that for a period of 12 months following the end of Participant’s
employment with the Company for any reason, Participant shall not interfere with
the Company’s business relationship with any Company employee, by soliciting or
communicating with such an employee to induce or encourage him to leave the
Company’s employ (regardless of who initiates the communication), by helping
another person or entity evaluate a Company employee as an employment candidate,
or by otherwise helping any person or entity hire an employee away from the
Company.
4.2    Restriction on Interfering with Customer Relationships. Participant
agrees that for a period of 12 months following the end of Participant’s
employment with the Company for any reason, Participant shall not interfere with
the Company’s business relationships with a Covered Customer, by: (a)
participating in, supervising, or managing (as an employee, consultant,
contractor, officer, owner, director, or otherwise) any Competing Activities
for, on behalf of, or with respect to a Covered Customer; or (b) soliciting or
communicating (regardless of who initiates the communication) with a Covered
Customer to induce or encourage the Covered Customer to: (i) stop or reduce
doing business with the Company, or (ii) to buy a Conflicting Product or
Service.
4.3    Notice and Survival of Restrictions.
(a)    Before accepting new employment and if the restrictions in Sections 4.1
and 4.2 have not expired, Participant shall advise every future employer of the
restrictions in this Exhibit A. Participant agrees that the Company may advise a
future employer or prospective employer of this Exhibit A and its position on
the potential application of this Exhibit A.
(b)    The post-employment obligations in this Exhibit A shall survive the
termination of Participant’s employment with the Company for any reason. If
Participant violates one of the post-employment restrictions in this Exhibit A
on which there is a specific time limitation, the time period for that
restriction shall be extended by one day for each day Participant violates it,
up to a maximum extension equal to the length of time prescribed for the
restriction, so as to give the Company the full benefit of the bargained-for
length of forbearance.
(c)    It is the intention of the Parties that, if any court construes any
provision or clause of this Exhibit A, or any portion thereof, to be illegal,
void or unenforceable, because of the duration of such provision, the scope or
the subject matter covered thereby, such court shall reduce the duration, scope,
or subject matter of such provision, and, in its reduced form, such provision
shall then be enforceable and shall be enforced.
(d)    If Participant becomes employed with an Affiliate without entering into a
new nondisclosure, nonsolicitation, noncompetition agreement that is
substantially the same as


12
56276266v.5

--------------------------------------------------------------------------------




this Exhibit A, the Affiliate shall be regarded as the Company for all purposes
under this Exhibit A, and shall be entitled to the same protections and
enforcement rights as the Company.
4.4    California Modification (California Residents Only). To the extent that
Participant is a resident of California and subject to its laws, the
restrictions in SECTIONS 4.1 and 4.2 shall only apply where Participant is aided
by the use or disclosure of Confidential Information, and the jury trial waiver
in Section 7(e) of the Agreement shall not apply.
SECTION 5     Definitions. For purposes of Exhibit A, the following terms shall
have the meanings assigned to them below:
5.1    “Affiliate” means the Company’s successors in interest, affiliates (as
defined in Rule 12b-2 under Section 12 of the Securities and Exchange Act),
subsidiaries, parents, purchasers, and assignees (collectively “Affiliates”).
5.2    “Competing Activities” are any activities or services undertaken on
behalf of a Competitor that are the same or similar in function or purpose to
those Participant performed for the Company in the two (2) year period preceding
the end of Participant’s employment with the Company, or that are otherwise
likely to result in the use or disclosure of Confidential Information. Competing
Activities are understood to exclude: activities on behalf of an independently
operated subsidiary, division, or unit of a diversified corporation or similar
business that has common ownership with a Competitor so long as the
independently operated business unit does not involve a Conflicting Product or
Service; and, a passive and non-controlling ownership interest in a Competitor
through ownership of less than 2% of the stock in a publicly traded company.
5.3    “Confidential Information” includes but is not limited to any technical
or business information, know-how or trade secrets, in any form, including but
not limited to data; diagrams; business, sourcing, marketing or sales plans;
notes; drawings; models; prototypes; specifications; manuals; memoranda;
reports; customer or vendor information; pricing or cost information; computer
programs; and other non-public information of value to Company that Participant
learned in connection with Participant’s employment with Company and that would
be valuable to a Competitor and which are furnished to Participant by the
Company or which Participant procures or prepares, alone or with others, in the
course of his or her employment with the Company.
5.4    “Conflicting Product or Service” is a product or service that is the same
or similar in function or purpose to a Company product or service, such that it
would replace or compete with: (a) a product or service the Company provides to
its customers; or (b) a product or service that is under development or planning
by the Company but not yet provided to customers and regarding which Participant
was provided Confidential Information in the course of employment. Conflicting
Products or Services do not include a product or service of the Company if the
Company is no longer in the business of providing such product or service to its
customers at the relevant time of enforcement.


13
56276266v.5

--------------------------------------------------------------------------------




5.5    “Covered Customer” is a Company customer (natural person or entity) that
Participant had business-related contact or dealings with, or received
Confidential Information about, in the two (2) year period preceding the end of
Participant’s employment with the Company. References to the end of
Participant’s employment in this Exhibit A refer to the end, whether by
resignation or termination, and without regard for the reason employment ended.
5.6    “Competitor”    is any person or entity engaged in the business of
providing a Conflicting Product or Service or preparing to engage in the
business of providing a Conflicting Product or Service.
5.7    Section references in this Exhibit A are to sections of this Exhibit A.
SECTION 6     Notices. While employed by the Company, and for two (2) years
thereafter, Participant shall: (a) give the Company written notice at least
thirty (30) days prior to going to work for a Competitor; (b) provide the
Company with sufficient information about his or her new position to enable the
Company to determine if Participant’s services in the new position would likely
lead to a violation of this Exhibit A; and (c) within thirty (30) days of any
request made by the Company to do so, participate in a mediation or in-person
conference to discuss and/or resolve any issues raised by Participant’s new
position. Such mediation or in-person conference will not prevent or delay any
remedy available to Company under SECTION 7 of this Exhibit A. Participant shall
be responsible for all consequential damages caused by failure to give the
Company notice as provided in this SECTION 6.
SECTION 7     Remedies. If Participant breaches or threatens to breach this
Exhibit A, the Company may recover: (a) an order of specific performance or
declaratory relief; (b) injunctive relief by temporary restraining order,
temporary or preliminary injunction, and/or permanent injunction; (c) damages;
(d) attorney's fees and costs incurred in obtaining relief; and (e) any other
legal or equitable relief or remedy allowed by law. One Thousand Dollars
($1,000.00) is the agreed amount for the bond to be posted if an injunction is
sought by the Company to enforce the restrictions in this Exhibit A on
Participant.
SECTION 8     Return of Consideration. Participant specifically recognizes and
agrees that the covenants set forth in this Exhibit A are material and important
terms of this Agreement, and Participant further agrees that should all or any
part or application of SECTION 4.2 be held or found invalid or unenforceable for
any reason whatsoever by a court of competent jurisdiction in an action between
Participant and the Company (despite, and after application of, any applicable
rights to reformation that could add or renew enforceability), the Company shall
be entitled to receive from Participant the cash equivalent of the Fair Market
Value of all Shares paid to Participant pursuant to the terms of this Agreement,
which Fair Market Value shall be determined as of the date of payment to
Participant pursuant to Section 4(a) of this Agreement. The return of
consideration provided for in this SECTION 8 is in addition to the remedies for
breach provided for in SECTION 7.






14
56276266v.5